
	
		I
		112th CONGRESS
		2d Session
		H. R. 4241
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Sam Johnson of
			 Texas (for himself and Mr. Larson of
			 Connecticut) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  benefits to individuals who have been wrongfully incarcerated.
	
	
		1.Short titleThis Act may be cited as the
			 Wrongful Convictions Tax Relief Act of
			 2012.
		2.Exclusion for
			 wrongfully incarcerated individuals
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting before section 140 the following
			 new section:
				
					139F.Certain
				amounts received by wrongfully incarcerated individuals
						(a)Exclusion from
				gross incomeIn the case of any wrongfully incarcerated
				individual, gross income shall not include any civil damages, restitution, or
				other monetary award (including compensatory or statutory damages and
				restitution imposed in a criminal matter) relating to the incarceration of such
				individual for the covered offense for which such individual was
				convicted.
						(b)Wrongfully
				incarcerated individualFor purposes of this section, the term
				wrongfully incarcerated individual means an individual—
							(1)who was convicted
				of a covered offense,
							(2)who served all or
				part of a sentence of imprisonment relating to that covered offense, and
							(3)(A)who was pardoned,
				granted clemency, or granted amnesty for that covered offense because that
				individual was innocent of that covered offense, or
								(B)(i)for whom the judgment of
				conviction for that covered offense was reversed or vacated, and
									(ii)for whom the indictment, information,
				or other accusatory instrument for that covered offense was dismissed or who
				was found not guilty at a new trial after the judgment of conviction for that
				covered offense was reversed or vacated.
									(c)Covered
				offenseFor purposes of this section, the term covered
				offense means any criminal offense under Federal or State law, and
				includes any criminal offense arising from the same course of conduct as that
				criminal
				offense.
						.
			(b)Conforming
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139E the following new item:
				
					
						Sec. 139F. Certain amounts received by wrongfully incarcerated
				individuals.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning before, on, or after the date of the enactment of this
			 Act.
			(d)Waiver of
			 limitationsIf the credit or
			 refund of any overpayment of tax resulting from the application of this Act to
			 a period before the date of enactment of this Act is prevented as of such date
			 by the operation of any law or rule of law (including res judicata), such
			 credit or refund may nevertheless be allowed or made if the claim therefor is
			 filed before the close of the 1-year period beginning on the date of the
			 enactment of this Act.
			
